J-S67018-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTHONY CHARLES LANDI

                            Appellant                 No. 30 MDA 2015


             Appeal from the Judgment of Sentence March 22, 2013
               In the Court of Common Pleas of Lancaster County
              Criminal Division at No(s): CP-36-CR-0003211-2011
                                          CP-36-CR-0003214-2011
                                          CP-36-CR-0003222-2011
                                          CP-36-CR-0005874-2011


BEFORE: BOWES, J., PANELLA, J., and PLATT, J.*

MEMORANDUM BY PANELLA, J.                        FILED DECEMBER 18, 2015

        Appellant, Anthony Charles Landi, appeals nunc pro tunc from the

judgment of sentence entered March 22, 2013, in the Court of Common

Pleas of Lancaster County. We vacate and remand for resentencing.

        On January 29, 2013, Landi entered an open guilty plea to, inter alia,

six counts of robbery, six counts of theft by unlawful taking, and one count

of false reports.     The trial court sentenced Landi to an aggregate term of

fifteen to thirty years’ incarceration, which included the imposition of three,

five-to-ten-year mandatory minimum sentences pursuant to 42 Pa.C.S.A. §

9712 (“Sentences for offenses committed with firearms.”).        Landi filed a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S67018-15



post-sentence motion, which the trial court denied.     Counsel did not file a

direct appeal.

        On April 21, 2014, Landi filed a Post Conviction Relief Act 1 (“PCRA”)

petition alleging that the ineffective assistance of counsel rendered his guilty

plea involuntary and, alternatively, seeking reinstatement of his appeal

rights nunc pro tunc. Following a hearing, the PCRA court issued an opinion

and order in which it first analyzed and dismissed Landi’s claim regarding the

voluntariness of his guilty plea. See Opinion and Order, 12/4/14 at 7-13.

The PCRA court then proceeded to reinstate Landi’s direct appeal rights nunc

pro tunc at docket numbers 3211, 3214, 3222 and 5874 of 2011, upon

finding that trial counsel was ineffective for failing to file a direct appeal.

See id., at 13-14. This timely nunc pro tunc appeal followed.

        Preliminarily, we note that the Commonwealth has filed an Unopposed

Application for Relief, in which it concedes that the imposition of mandatory

minimum sentences under 42 Pa.C.S.A. § 9712 resulted in an illegal

sentence pursuant to this Court’s decision in Commonwealth v. Valentine,

101 A.3d 801 (Pa. Super. 2014), appeal denied, --- A.3d ---, 2015 WL

5664623 (Pa., filed Sept. 23, 2015). We agree.

        In Valentine, this Court, applying Commonwealth v. Newman, 99

A.3d 86 (Pa. Super. 2014) (en banc), appeal denied, 121 A.3d 496 (Pa.


____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.



                                           -2-
J-S67018-15



2015), concluded that Section 9712 is facially unconstitutional.      See 101

A.3d at 811-812.        Recently, our Supreme Court agreed with this Court’s

holdings in Newman and Valentine. See Commonwealth v. Hopkins,

117 A.3d 247 (Pa. 2015).

       Therefore, because the trial court applied a facially unconstitutional

statute in sentencing Landi, the resultant sentence is illegal. 2       As our

decision upsets the trial court’s sentencing scheme, we must vacate the

entire judgment of sentence and remand for resentencing. See generally

Commonwealth v. Tanner, 61 A.3d 1043, 1048 (Pa. Super. 2013).

       We lastly note that, to the extent the PCRA court addressed and

dismissed Landi’s claim regarding the voluntariness of his guilty plea prior to

reinstating Landi’s direct appeal rights nunc pro tunc, it was without

jurisdiction to do so.       See Commonwealth v. Harris, 114 A.3d 1 (Pa.

Super. 2015) (“Once the PCRA court granted [Appellant] the right to seek

further review nunc pro tunc, [Appellant’s] sentence was no longer final and

the PCRA court lacked jurisdiction to rule on [Appellant’s] other requests for

relief.”).

       The PCRA court’s ruling on Landi’s claim that the ineffective assistance

of counsel rendered his guilty plea involuntary was therefore a legal nullity.

Accordingly, Landi’s remaining argument that the PCRA court erred in

____________________________________________


2
  In light of our disposition, Landi’s challenge to the discretionary aspects of
his sentence is moot.



                                           -3-
J-S67018-15



denying his ineffective assistance of counsel claim is not properly before this

Court.

      Judgment     of   sentence   vacated.    Commonwealth’s      Unopposed

Application for Relief is granted.       Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/18/2015




                                     -4-